Citation Nr: 1115602	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  08-06 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, posttraumatic stress disorder (PTSD), and depression, including as secondary to service-connected Marfen syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his girlfriend


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from August 1989 to January 1990 and from March 1992 to August 1994. 

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which processes claims of Baltimore VARO employees, of which the Veteran was one.  The April 2007 rating decision denied, inter alia, service connection for the issue currently on appeal.  

As support for his claim, the Veteran provided testimony before the undersigned Veterans Law Judge at a hearing held in Washington, DC, in February 2011.  The transcript of the hearing has been associated with the claims file and has been reviewed.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the issue currently on appeal, the Board finds that additional development of the evidence is required.

Initially, the AOJ must undertake efforts to obtain pertinent missing service treatment records (STRs) identified by the Veteran, particularly "clinical" mental health records dated from his period of service in Korea, from 121 Evac Hospital in Seoul, Korea.  According to the Veteran's repeated assertions and his testimony during the February 2011 hearing, he was hospitalized and treated for a psychiatric disorder or symptomatology thereof while he was in Korea, following his diagnosis of Marfen syndrome, as a result of which he was no longer able to perform his service duties as a paratrooper.  However, review of the claims file reveals that these particular STRs are not in the claims file for consideration.  

VA is required to obtain the Veteran's STRs or other relevant service records held or maintained by a government entity.  38 U.S.C.A. § 5103A(c).  When VA attempts to obtain records from a Federal department or agency, the efforts to obtain these records must continue until they are obtained unless it is reasonably certain they do not exist or that further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3).  In addition, when STRs are lost or missing, the United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Further, a remand is also necessary to obtain VA and private treatment records that may pertain to the Veteran's alleged psychiatric disorders from 1994 to 2004.  As such, the Veteran testified during the February 2011 hearing that he began to experience psychiatric symptoms during service and continued to experience these symptoms following service.  Thus, if any medical records showing treatment for any complaints of psychiatric symptoms exist from this time period, they should be obtained and associated with the claims file.  

The Veteran also testified during the February 2011 hearing that he has been hospitalized for his alleged psychiatric disorder(s) at private facilities, particularly at St. Anthony's Hospital in St. Petersburg, Florida, and at Morton Plant in Clearwater.  These records also may pertain to his claim for service connection, and should be obtained as well.

In all regards, VA's duty to assist pertains to obtaining records of the Veteran's relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  Moreover, VA has a duty to make reasonable efforts to obtain relevant records, including private records that the claimant adequately identifies, and notify the claimant of such efforts whenever it is unable to obtain such records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As already mentioned, because any record of treatment for the Veteran's psychiatric disorder(s) may be relevant to his claim for service connection, the RO should attempt to obtain these records, and, if they no longer exist, must make this express declaration to confirm that further attempts to obtain them would be futile.  The Veteran also has to be apprised of this.

Additionally, the Veteran also testified that he currently receives disability benefits from the Social Security Administration (SSA).  Because it is unclear whether the Veteran's SSA disability benefits are related to his psychiatric disorder(s), these records must be obtained prior to the determination of the Veteran's claim as they may pertain to the particular disability at issue.  38 U.S.C.A. § 5103A(c)(3).  In this regard, while disability determinations by the SSA are not controlling on VA, they are pertinent to the adjudication of a claim for VA benefits, and VA has a duty to assist the Veteran in gathering these records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  Thus, a remand is warranted to obtain these records.

Finally, a remand is necessary to obtain a VA examination and a nexus opinion concerning the relationship between any acquired psychiatric disorder and the Veteran's active military service, including whether any acquired psychiatric disorder is secondary to the service-connected Marfen syndrome.  

In this regard, in disability compensation (service-connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence of in-service incurrence or aggravation of a disease or injury, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

Further, secondary service connection shall be awarded when a disability "is proximately due to or the result of a service-connected disease or injury." 38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).

In this regard, it is unclear from a review of the claims file what definitive diagnoses of psychiatric disorder(s) the Veteran has, and whether any such disorder is related to his military service or service-connected Marfen syndrome.  In this instant, the Veteran was provided a VA psychiatric examination in November 2008.  At the time, the Veteran received the diagnoses of substance-induced mood disorder with mood swings and alcohol and polysubstance abuse.  The VA examiner also indicated that it would be problematic to diagnose bipolar disorder given the presence of ongoing substance and drug abuse.  However, he also noted that, while there was no diagnosis of bipolar disorder until 2004, there were changes in the Veteran's behavior during service in Korea, and there was indication that the Veteran was hospitalized and treated for depression during that time as well.  Furthermore, the November 2008 VA examiner indicated that the Veteran's in-service behavior changes were not solely attributable to his Cluster B personality traits, were not unrelated to his current psychiatric problems, and were not due solely to his polysubstance abuse, though he indicated he could not resolve these issues without resorting to mere speculation.  

Additionally, the November 2008 VA examiner failed to discuss whether the Veteran also suffered from other psychiatric disorders, such as depression and PTSD, and whether any such psychiatric disorder is related to the Veteran's military service or his service-connected Marfen syndrome.  In this regard, the evidence of record reveals that the Veteran has been diagnosed or assessed with various psychiatric disorders, including bipolar disorder, depression, substance-induced mood disorder, and PTSD.  The Veteran also has indicated that his alleged acquired psychiatric disorders were incurred during service and stemmed from his in-service diagnosis of Marfen syndrome, after which time he was no longer able to perform his duties as a paratrooper.  In this respect, the Veteran is competent to provide testimony regarding injuries he sustained and symptomatology he experienced during service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, such contention is consistent with the places, types, and circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a).  Such competent testimony should be taken into account in the Veteran's claim for service connection.

Thus, a remand is necessary for a complete VA psychiatric examination to determine whether the Veteran currently has an acquired psychiatric disorder and whether any such disorder is caused or aggravated by his service-connected Marfen syndrome or by his military service.

Accordingly, the case is REMANDED for the following action:

1.   Contact the National Personnel Records Center and attempt to obtain the "clinical" records of the Veteran's mental health treatment from the 121 Evac Hospital in Seoul, Korea, where he served from November 1993 to November 1994.  Ensure that this request specifically asks for "clinical" records and is issued under the appropriate request code and directed to the correct facility.  All attempts to secure these "clinical" STRs must be documented in the claims file.  If these records are unavailable or no longer exist, and further attempts to obtain them would be futile, expressly indicate this in the record and notify the Veteran accordingly.

2.  Obtain all pertinent records of any medical treatment for the Veteran's acquired psychiatric disorder(s) from all VA medical centers (VAMC) where the Veteran received treatment from 1994 to 2004. 

The RO also should request that the Veteran submit authorizations to release private treatment records from St. Anthony's Hospital in St. Petersburg, Florida, and from Morton Plant in Clearwater, or submit any such private treatment records that are in his possession.  

All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

3.  Request from the SSA any records associated with the Veteran's disability claim(s).  Request copies of the disability determination and all medical records considered.  If no records are available or do not exist, a response to that effect must be documented in the claims file, and the Veteran must be notified.

4.  Arrange for the Veteran to undergo VA examination, by an appropriate specialist, to determine the nature and etiology of any current acquired psychiatric disorder.  The claims file must be made available for review of his pertinent medical and other history, particularly the records of any relevant treatment.  

The examination should include any necessary diagnostic testing or evaluation.  The examination report also should include a detailed discussion of all the psychiatric disorders diagnosed and the manifestation of all symptomatology associated with each psychiatric disorder found.

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate the following:

(a)  Does the Veteran currently have any acquired psychiatric disorder, including bipolar disorder, depression, and/or PTSD?

(b)  If so, is any of the Veteran's current acquired psychiatric disorder(s) at least likely as not proximately due to, or the result of, his service-connected Marfen syndrome?

(c)  Alternatively, if the VA examiner finds that the Veteran's acquired psychiatric disorder(s) is/are not due to his service-connected Marfen syndrome, the VA examiner is requested to state whether the Veteran's acquired psychiatric disorder(s) is/are aggravated by [i.e., permanently increased in severity beyond the natural progression as a result of] his service-connected Marfen syndrome?  

(d)  Or, is it at least as likely as not the Veteran's acquired psychiatric disorder(s) is/are otherwise caused or aggravated by his military service?

The rationale for any opinion offered should be provided.  

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for service connection.  

5.  Readjudicate the claim for service connection for an acquired psychiatric disorder, to include bipolar disorder, PTSD, and depression, including as secondary to service-connected Marfen syndrome, in light of the VA examination provided and any additional medical evidence received since the issuance of the supplemental statement of the case (SSOC) in August 2010.  If the claim is not granted to the Veteran's satisfaction, send him and his representative another SSOC.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The Veteran and his representative should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


